Citation Nr: 9901655	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-29 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
post-operative residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from December 1949 to 
September 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for post-operative residuals of prostate 
cancer and assigned a zero percent evaluation. 


FINDING OF FACT

The veterans post-operative residuals of prostate cancer are 
evidenced by intermittent complaints of urinary frequency.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the veteran's 
service-connected post-operative residuals of prostate cancer 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.115a, 4.115b, 4.20, Diagnostic Codes 7527, 7528 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veterans assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates 
increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
38 C.F.R. § 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  Further, where there is a question as 
to which of two evaluations applies to the veterans 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (1998).

Under 38 C.F.R. § 4115(b), ratings of the genitourinary 
system, Diagnostic Code 7527 provides that prostate gland 
injuries, infections, hypertrophy, and post-operative 
residuals be rated under the category of voiding dysfunction 
or urinary tract infection, whichever is dominant.  Voiding 
dysfunction provides that the particular disability may be 
evaluated as urine leakage, frequency, or obstructed voiding.  

As for the criteria related to urinary leakage, a 20 percent 
evaluation is warranted where the veteran wears absorbent 
materials which must be changed less than two times per day.  
The next higher evaluation of 40 percent is warranted where 
the veteran wears absorbent materials that must be changed 
two to four times per day.
As for the criteria related to urinary frequency, the 
regulations provide for a minimum of a 10 percent rating upon 
a showing of daytime voiding with intervals between two and 
three hours, or awakening to void two times per night.  The 
next higher evaluation at 20 percent requires a showing of 
daytime voiding with intervals between one and two hours, or 
awakening to void three to four times per night.   

Under the category of obstructed voiding, a noncompensable 
evaluation is assigned whenever there is evidence of 
obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year.  A higher 
evaluation of 10 percent is not warranted unless there is 
evidence of marked obstructive symptomatology (hesitancy, 
slow or weak stream, decrease force of stream) with any one 
or combination of the following: 1) post void residuals 
greater than 150 cc.; 2) uroflowmetry; markedly diminished 
peak flow rate (less than 10cc./sec.); 3) recurrent urinary 
tract infections secondary to obstruction; and 4) stricture 
disease requiring periodic dilatation every two to three 
months.  The next and highest evaluation available under this 
Diagnostic Code at 30 percent requires a showing of 
intermittent urinary retention or continuous catheterization.

As to urinary tract infections, the regulations provide for a 
10 percent evaluation where there is evidence of long-term 
drug therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management.  The next higher 
evaluation of 30 percent is assigned where there is evidence 
of recurrent symptomatic infection requiring drainage and 
frequent hospitalization, more than two times per year, and 
or requiring continuous intensive management.

Under 38 C.F.R. § 4115(b), ratings of the genitourinary 
system, Diagnostic Code 7528 provides that for malignant 
neoplasms of the genitourinary system where there is no local 
recurrence or metastasis, the veterans disability is to be 
rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  An assignment of zero 
percent is appropriate under this diagnostic code when there 
is symptomatology including albumin and cases with history of 
acute nephritis, or hypertension, non-compensable under 
Diagnostic Code 7101.  To warrant the next higher rating of 
30 percent, there must be albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient 
or slight edema, or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.

In all cases where the schedule does not provide a zero 
percent evaluation for a particular diagnostic code, the 
regulations provide that a zero percent rating shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).  Further, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a specific case.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individuals relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  A change in the diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

II. Background

A review of the record reveals that the RO granted service 
connection for the veterans post-operative residuals for 
prostate cancer in an April 1997 rating decision, designating 
that the veterans disorder was zero percent disabling 
effective from the date of the claim in June 1996.  In a July 
1997 rating decision, the RO corrected the effective date of 
service connection as November 1996, given that the laws 
governing service connection for prostate cancer due to 
herbicide exposure were not in effect until November 1996.  
At the time of the rating decision, the RO considered private 
outpatient treatment records from 1989 to 1996, the veterans 
1995 operation report, a letter from the veterans private 
medical doctor dated in December 1996, and VA examination 
report from February 1997.  

In pertinent part, the private outpatient treatment records 
noted intermittent complaints of abdominal pain and burning 
during urination.  In November 1995, the veteran underwent a 
radical retropubic prostatectomy.  Follow-up clinical reports 
noted no complaints or problems related to the surgery.  A 
statement from the veterans private physician dated in 
December 1996 noted that the veteran had been under treatment 
for medical problems related to cancer of the prostate since 
1992.  The physician reported the veterans surgical history 
and noted that the veteran had recuperated well.  The 1997 
urology VAX recited the veterans history with respect to his 
post-operative residuals of prostate cancer, noting that 
since the 1995 surgery, the veteran had been experiencing 
impotency.  The examiner rendered a diagnosis of permanent 
organic impotency.

Subsequently, the record contains reports for ongoing 
treatment by a private physician.  Reports dated from 1996 to 
1998 state that the veteran was doing well post-surgery.  
There was no evidence of incontinence problems, and the 
veteran was voiding well with good stream and control.  
Further, the record reveals that the veteran takes no 
medication other than Viagra for impotency problems.  A 
physicians statement dated in June 1998 noted the veterans 
history of prostate cancer, and reported that the veteran 
showed no signs of debility, and was generally in good 
health.  Upon examination, the physician reported that 
inspection and palpation of the penis was within normal 
limits, no deformity was shown, and the testicles were of 
normal size and consistency.  The doctor rendered a diagnosis 
of prostate cancer post-operative radical prostatectomy 
accompanied with impotence.

By rating action of April 1997, special monthly compensation 
based on loss of use of a creative organ was granted.  

In his personal hearing conducted in October 1997, the 
veteran testified that he gets up three to four times per 
night to void.  Transcript (T.) at 1.  Also, he stated that 
he experiences some leakage and sometimes wears protective 
undergarments.  T. at 1.  The veteran reported that when he 
wears the undergarments, he changes them twice per day.  T. 
at 2.  Also, the veteran testified that he has to urinate 
more frequently than he did previously.  T. at 2.  Generally, 
the veteran does not feel any pain.  T. at 2.  When 
questioned as to how the veterans disability affects his 
life, the veteran answered that his whole life has changed.  
T. at 2.  Specifically, the veteran stated that he is not the 
same person he used to be, because he no longer can perform 
sexually.  T. at 2.  The veteran stated that he has a lot of 
tension and pressure because of his prostate problems, and 
that the problem has changed for the worse.  T. at 2.  The 
veteran reported that he sees his physician regularly, and 
that he has been told that he is progressing well.  T. at 3. 

Further, the veteran stated that he does not always wear 
protective pads.  T. at 4.  He testified that he tends to 
wear dark pants because he does not know when he is going to 
have some leakage problems.  T. at 4.  The veteran stated 
that his doctor has told him to do therapy to control his 
urinary leakage problems.  T. at 4.  The veteran testified 
further that he has urgency problems in that when he 
needs to void, he needs to relieve himself immediately.  T. 
at 4.  

III.	Analysis

In this case before the Board, the determinative issue is 
whether the veteran is entitled to a compensable evaluation 
for his post-operative residuals of prostate cancer.  
Initially, the Board finds that the veteran in this case has 
indicated increased disability, and as such, the case is well 
grounded.  38 U.S.C.A. § 5107; see also Proscelle v. 
Derwinski, 2 Vet. App. 629.  As the issue involves 
entitlement to a compensable evaluation, the veterans 
present level of disability is of primary concern.  Although 
a rating specialist must review the recorded history of a 
disability to make an accurate evaluation, the regulations do 
not give past medical history reports precedence over current 
findings.  38 C.F.R. § 4.2; see also Francisco v. Brown, 7 
Vet. App. 55 (1994).

In this regard, a review of the entire record in the current 
case reveals that the evidence supports an evaluation of 20 
percent for the veterans post-operative residuals of 
prostate cancer.  Specifically, evidence of urinary frequency 
is substantiated by the record.  The Board acknowledges that 
the most favorable evidence in support of the veterans claim 
is his testimony given during his personal hearing in October 
1997.  For example, in response to questions concerning the 
number of times the veteran needs to void on a daily basis, 
the veteran stated that he is awakened three to four times at 
night to use the bathroom.  Additionally, the veteran 
testified that he has urgency problems, in that when he 
needs to void, he must relieve himself immediately.  Most 
importantly, the Board notes that there is no evidence of 
record to contradict the veterans own statements as to his 
problems with urinary frequency.  The findings reported in 
the treatment records do not suggest that the veterans 
report is inaccurate.  Thus, in this regard, the evidence 
with respect to the veterans problems of urinary frequency 
and urgency related to his service-connected prostate 
disability warrants a rating of 20 percent under the VA 
rating criteria related to urinary frequency.  38 C.F.R. 
§ 4.115(a) (b), Diagnostic Code 7527.

As stated earlier, under Diagnostic Code 7527 of the VA 
rating criteria, problems concerning post-operative residuals 
of the prostate gland are analyzed under the category of 
voiding dysfunction.  Further, under the provisions related 
to voiding dysfunction, the regulation provides that the 
veterans disability may be evaluated either as urine 
leakage, urinary frequency, or obstructed voiding.  As noted 
above, symptomatology referable to the veterans residuals of 
prostate cancer are most closely aligned with the rating 
criteria related to urinary frequency evaluated at 
20 percent.  Id.  

Nonetheless, in spite of the positive evidence presented by 
the veteran with respect to residuals of post-operative 
prostate cancer, in this case, there are no clinical findings 
of record to support the next higher and maximum rating for 
urinary frequency at 40 percent.  Id.  Significantly, there 
is no evidence that the veteran voids in intervals of less 
than one hour, or awakens to void more than five times per 
night.  Id.  Thus, in this respect, he is not entitled to a 
rating of 40 percent for demonstrable urinary frequency.  Id.  
Additionally, there is no data to substantiate that the 
veteran regularly wears protective undergarments that require 
changing two to four times per day.  Thus, this veteran has 
not shown evidence of urine leakage for purposes of the 
rating criteria, and as such, is not entitled to a 40 percent 
rating under this specific provision.  Id.  Furthermore, 
there is no evidence of marked obstructive symptomatology.  
For example, outpatient reports from private treatment 
rendered from 1996 to 1998 reflect that the veteran voids 
well with good stream and control and experiences no 
incontinence problems.  In this regard, the veteran is not 
entitled to an evaluation of the maximum rating at 30 percent 
for obstructive voiding because he has failed to show 
intermittent urinary retention or continuous catheterization.  
Thus, in light of the clinical findings and data of record as 
reported above, the veterans disability does not warrant an 
evaluation in excess of 20 percent under Diagnostic Code 
7527.  38 C.F.R. § 4.115(b), Diagnostic Code 7527.

The Board notes that the RO considered other applicable 
diagnostic codes and, in fact, in its April 1997 rating 
decision, the RO based its decision on Diagnostic Code 7528 
for malignant neoplasms of the genitourinary system.  
38 C.F.R. § 4.115(a)(b), Diagnostic Code 7528.  As noted 
above, the RO may assign a particular diagnostic code as 
required by the specific facts of the case in question.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Thus, 
consideration of a potentially applicable code is appropriate 
to consider in this case.  In this particular veterans case, 
where there is no evidence of recurrence or metastasis, the 
regulations provide that the veterans prostate disorder be 
evaluated based on symptomatology related to either voiding 
dysfunction or renal dysfunction, whichever one dominates.  
38 C.F.R. § 4.115(b), Diagnostic Code 7528.  Clinical 
findings and data of record do not substantiate renal 
dysfunction for this veteran.  However, as stated directly 
above, the evidence of record does support a compensable 
evaluation under the category of voiding dysfunction, as the 
veterans symptomatology is indicative of urine frequency.  
Nonetheless, again, there is no clinical evidence to support 
that the veteran experiences urine leakage or obstruction.  
Id.  Therefore, as stated above, the veterans disability 
does warrant a 20 percent evaluation for urinary frequency, 
as analyzed above under either Diagnostic Code 7527 or 7528.  
38 C.F.R. § 4.115(b), Diagnostic Code 7528.

The Board concludes that in consideration of the provisions 
set forth in 38 C.F.R. § 4.3 that require it to resolve any 
reasonable doubt in favor of the veteran, in this veterans 
case, the preponderance of the evidence is in favor of an 
increased evaluation for the veterans service-connected 
prostate disability.  Specifically, no evidence of record 
exists to contradict the veterans statements made during his 
personal hearing that relate to his frequent need post-
surgery to urinate.  In view of the aforementioned analyses 
and bases, the Board concludes that the veteran merits an 
assignment of 20 percent for residuals of his post-operative 
prostate cancer.  38 C.F.R. § Part 4, § 4.155(b), Diagnostic 
Codes 7527, 7528.  



ORDER

An evaluation of 20 percent for the veterans residuals of 
post-operative prostate cancer is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
